 1 David Poore Turner
   SBN 192541
 2 Brown | Poore LLP
   1350 Treat Blvd,, Suite 420
 3 Walnut Creek, California 94597
   (925) 943-1166
 4 dpoore@bplegalgroup.com

 5 James Mills, SBN 203783
   LAW OFFICES OF JAMES MILLS
 6 1300 Clay Street, Suite 600
   Oakland, California 94612
 7 Telephone:    (510) 521-8748
   Facsimile:    (510) 277-1413
 8 james@jamesmillslaw.com

 9
     Attorneys for Plaintiff
10   DANTE MICHELUCCI
11   JOHN F. BAUM (SBN 148366)
     jbaum@hkemploymentlaw.com
12   IAN W. FORGIE (SBN 307721)
     iforgie@hkemploymentlaw.com
13   HIRSCHFELD KRAEMER LLP
     505 Montgomery Street 13th Floor
14   San Francisco, CA 94111
     Telephone: (415) 835-9000
15   Facsimile: (415) 834-0443
16   Attorneys for Defendant
     COUNTY OF NAPA
17

18                                UNITED STATES DISTRICT COURT
19                               NORTHERN DISTRICT OF CALIFORNIA
20

21    DANTE MICHELUCCI,                             No. 4:18-cv-05144-HSG
22                  Plaintiff,                      STIPULATION FOR THE SELECTION OF
                                                    ALTERNATIVE DISPUTE RESOLUTION
23    v.                                            (“ADR”)
24    COUNTY OF NAPA, et al.,
25                  Defendant.
26

27

28

                                                1
      ADR STIPULATION                                                       4:18-cv-05144-HSG
 1          PLEASE TAKE NOTICE that Plaintiff Dante Michelucci and Defendant County of Napa
 2   (collectively, the “Parties”) present the following stipulation and proposed order regarding the
 3   selection of Alternative Dispute Resolution (“ADR”).
 4          The parties select Private Mediation.
 5          The parties intend on completing private mediation within the next 120 days.
 6          SO STIPULATED.
 7

 8    Dated: February 28, 2019                              BROWN | POORE LLP
 9                                                    By:                //s//David Poore Turner
                                                            David Poore Turner
10                                                          Attorneys for Plaintiff Dante Michelucci
11
      Dated: February 28, 2019                        HIRSCHFELD KRAEMER LLP
12

13                                                    By:                //s//Ian Forgie
                                                            Ian Forgie
14                                                          Attorneys for Defendant County of Napa
15

16
                              CIVIL LOCAL RULE 5-1(i)(3) ATTESTATION
17
            I hereby attest that concurrence in the filing of this document has been obtained from each of
18
     the other signatories to this document.
19
     Dated: February 28, 2019                       Respectfully Submitted,
20
                                                    By: ____//s//David Poore Turner
21

22

23

24

25

26

27

28

                                                        2
      ADR STIPULATION                                                                      4:18-cv-05144-HSG
 1                                 [PROPOSED] ORDER
 2         GOOD CAUSE SHOWING, the Stipulation is APPROVED.
 3         IT IS SO ORDERED.
 4
     Dated: 3/4/2019
            March ____, 2019                    ___________________________________
 5                                              Hon. Haywood S. Gilliam, Jr.
 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

                                            3
     ADR STIPULATION                                                    4:18-cv-05144-HSG
